United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS               April 25, 2005
                        FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                               No. 05-20302
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                          JOHN DAVID WILEY, III

                                                     Defendant-Appellant.



            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. 4:04-CR-442-10


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Wiley, a pharmacist, is on trial in the Southern District

of Texas, charged with offenses relating to the unlawful distri-

bution of controlled substances through a pharmacy named I-10 East

Pharmaceutical Services, Inc. On motion of the Government, Wiley’s

release on bond pending trial was revoked after the court heard

evidence that Wiley continues to engage in the conduct for which he

has been indicted.

           On appeal, absent an error of law, this court must affirm

the district court’s order revoking bond and detaining Wiley



      *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
pending trial if the order “is supported by the proceedings below.”

The statute states that, “If there is probable cause to believe

that, while on release, the person committed a Federal . . .

felony, a rebuttable presumption arises that no condition or

combination of conditions will assure that the person will not pose

a danger to the safety of any other person in the community.”        18

U.S.C. § 3148(B).

           Wiley offered no evidence challenging the testimony of

Inspector Callahan that Wiley has continued to dispense dosages of

hydrocodone in amounts far in excess of usual medical practice,

under   conditions   that   suggested   dispensation   for   non-medical

reasons.    Wiley’s appeal does not challenge the evidence, but

instead simply disagrees with the legal characterization of his

conduct, i.e., with the characterization of the conduct for which

he is also now on trial.      We express no opinion on the ultimate

legal issues.   The district court’s order, in any event, is fully

supported by the record.

           AFFIRMED.




                                   2